Citation Nr: 0721709	
Decision Date: 07/19/07    Archive Date: 08/02/07

DOCKET NO.  05-24 881	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Seattle, 
Washington



THE ISSUE

Entitlement to Dependency and Indemnity Compensation benefits 
as the veteran's helpless child.



ATTORNEY FOR THE BOARD

L. M. Barnard, Counsel





INTRODUCTION

The veteran had active service from December 1950 to October 
1953.

This appeal arose before the Board of Veterans' Appeals 
(Board) from a May 2004 rating decision of the Department of 
Veterans Affairs (VA) Regional Office (RO), which denied 
entitlement to the benefit sought.  

The appeal is REMANDED to the RO via the Appeals Management 
Center (AMC), in Washington, DC.  VA will notify the 
appellant when further action is required.


REMAND

In August 2005, the RO received the appellant's substantive 
appeal, in which he requested a Board hearing in Washington, 
D.C.  On June 4, 2007, he indicated that he wanted to attend 
a hearing before a Veterans Law Judge at the RO.  As a 
claimant is entitled to a hearing if one is requested, 
further development is warranted.  38 C.F.R. § 20.700 (2003).

Accordingly, the case is REMANDED for the following action:

Schedule the appellant for a Travel Board 
hearing at the RO, as the docket permits.

The appellant has the right to submit additional evidence and 
argument on the matter or matters the Board has remanded.  
Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law 
requires that all claims that are remanded by the Board of 
Veterans' Appeals or by the United States Court of Appeals 
for Veterans Claims for additional development or other 
appropriate action must be handled in an expeditious manner.  
See 38 U.S.C.A. §§ 5109B, 7112 (West Supp. 2006).



_____________________________
ANDREW J. MULLEN
Veterans Law Judge, Board of Veterans' Appeals


Under 38 U.S.C.A. § 7252 (West 2002), only a final decision 
of the Board of Veterans' Appeals is appealable to the United 
States Court of Appeals for Veterans Claims.  This remand is 
in the nature of a preliminary order and does not constitute 
a final decision of the Board on the merits of the appeal.  
38 C.F.R. § 20.1100(b) (2006).


